FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2013 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: 1. An announcement regarding adjustment of on-grid tariffs of Huaneng Power International, Inc. (the “Registrant”); and 2. An announcement regarding power generation of the Registrant for the first three quarters of 2013 within China; Each made by the Registrant on October 16, 2013. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) ADJUSTMENT OF ON-GRID TARIFFS This announcement is made by Huaneng Power International, Inc. (the “Company”) pursuant to Rule 13.09 of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited and the Inside Information Provisions under Part XIVA of the Securities and Futures Ordinance (Chapter 571 of the Laws of Hong Kong). The Company recently received a notification from the National Development and Reform Commission regarding adjustment of on-grid tariffs for power generation enterprises. It is stated that with the view to implementing the Notice from the National Development and Reform Commission Regarding Adjusting Surcharge Standards on Renewable Energy Tariffs and Environmental Protection Related Tariffs, the State has decided to make appropriate adjustment to the on-grid tariffs of coal-fired generating units while maintaining the electricity sales price unchanged. — 1 — According to the National Development and Reform Commission’s document on the tariffs adjustment, the on-grid tariffs of the Company’s domestic power plants were adjusted as follows: Domestic Power Plant On-grid Tariffs before Adjustment Change On-grid Tariffs after Adjustment (RMB/MWh) (RMB/MWh) (RMB/MWh) (Denitrification and VAT inclusive) (Denitrification and VAT inclusive) (Denitrification and VAT inclusive) Liaoning Province Dalian -12 Dandong -12 Yingkou -12 Yingkou Co-generation -10 Hebei Province Shang’an -9.92 Gansu Province Pingliang -12.44 Beijing Beijing Co-generation -11.67 Tianjin Yangliuqing Co-generation -13 Shanxi Province Yushe -9 Zuoquan -7 Shandong Province Dezhou -11.23 Weihai -10.02 Jining -10.26 Xindian -10.70 Rizhao Phase II -9.70 Zhanhua Co-generation -11.70 — 2 — Domestic Power Plant On-grid Tariffs before Adjustment Change On-grid Tariffs after Adjustment (RMB/MWh) (RMB/MWh) (RMB/MWh) (Denitrification and VAT inclusive) (Denitrification and VAT inclusive) (Denitrification and VAT inclusive) Henan Province Qinbei -11.55 Jiangsu Province Nantong -24 Nanjing -24 Taicang -23.68 Huaiyin -24 Jinling (Coal-fired) -23 Shanghai Shidongkou First -25 Shidongkou Second -24 Shidongkou Power -23 Chongqing Luohuang -15.09 Zhejiang Province Yuhuan -23 Hunan Province Yueyang -11.98 Jiangxi Province Jinggangshan -8.63 Fujian Province Fuzhou -12.40 Guangdong Province Shantou Coal-fired -18 Haimen -18 Yunnan Province Diandong Energy Yuwang Energy 1 — 3 — In connection with the tariffs adjustment, the on-grid tariffs for coal-fired generating units that have met the denitrification requirements to the satisfaction of environmental protection authorities will be raised by RMB 0.01/kWh if the generating units have not benefited from the denitrification tariffs subsidy, or RMB 0.002/kWh if the generating units have received a subsidy of RMB 0.008/kWh. For coal-fired generating units that have met the de-dusting requirements to the satisfaction of environmental protection authorities, the on-grid tariffs will be raised by RMB 0.002/kWh to compensate de-dusting costs (such de-dusting tariffs subsidy of RMB 0.002/kWh is not included in the tariffs adjustment set forth above as the generating units which have met de-dusting requirements are still under confirmation). The above mentioned adjustment on tariffs has been effective as of September 25, 2013. After the on-grid tariffs adjustment, the average on-grid tariffs of the Company is expected to decrease by RMB12.59/MWh based on the weighted average on-grid tariffs for the Company’s generating capacity affected by this adjustment. By Order of the Board Huaneng Power International, Inc. Du Daming Company Secretary — 4 — As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Xie Rongxing (Non-executive Director) Beijing, the PRC 16 October 2013 — 5 — Document 2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) POWER GENERATION WITHIN CHINA INCREASES BY 4.60% FOR THE FIRST THREE QUARTERS OF 2013 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation for the first three quarters of 2013. According to the Company’s preliminary statistics, as of September 30, 2013, the Company’s total power generation by the power plants within China on consolidated basis amounted to 233.953 billion kWh, representing an increase of 4.60% over the same period last year. Total electricity sold by the Company amounted to 220.976 billion kWh, representing an increase of 4.77% over the same period last year. The increase in power generation of the Company was mainly attributable to the fact that during the peak period in this summer, the temperature maintained at a high level in the most of the regions in the country. The power demand has consistently increased and the growth of the nationwide power consumption has recovered. — 1 — The power generation and electricity sold by each of the Company’s domestic power plants for the first three quarters of 2013 are listed below (in billion kWh): Power generation for the first three quarters of Power generation for the first three quarters of Electricity sold for the first three quarters of Electricity sold for the first three quarters of Domestic Power Plant Change Change Liaoning Province Dalian % % Dandong –7.03
